DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is in response to the amendment, arguments and remarks, filed on 7/19/2022, in which claim(s) 1-6, 8-13 and 15-19 is/are presented for further examination.
Claim(s) 1, 8 and 15 has/have been amended.
Claim(s) 7, 14 and 20 has/have been previously cancelled.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1, 8 and 15 has/have been accepted.  Support was found in at least [0010], [0022], [0023], [0030] and [0034] of the specification.
The examiner thanks applicant’s representative for pointing out where he believes there is support for the amendment(s).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13 and 15-19, filed on 7/19/2022, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-6, 8-13 and 15-19 under 35 U.S.C. 103, see the bottom of page 7 to page 9 of applicant’s remarks, filed on 7/19/2022, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 11-13, 15, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niemi et al., US 6,470,388 B1 (hereinafter “Niemi”) in view of Graziani, US 2010/0218002 A1 (hereinafter “Graziani”) in further view of Heit, US 7,606,762 B1 (hereinafter “Heit”) in further view of Clements et al., US 2020/0065318 A1 (hereinafter “Clements”) in further view of Bourbonnais et al., US 2004/0030703 A1 (hereinafter “Bourbonnais”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8 and 15
Niemi discloses a method, comprising:
receiving, by a processing device of a log master server machine, log files from disparate remote system machines from the log master server machine (Niemi, Col. 5, lines 57-63, where “. . . , network (200) further includes at least one selected logging facility, such as centralized logging facility (236), that provides a central repository for error, trace, audit and other informational records and data generated by various instances of distributed applications and processes running at network entities dispersed throughout network (200),” where the centralized logging facility (236) is being interpreted as the “log master server machine”, where the network entities dispersed throughout network is being interpreted as the “plurality of disparate remote system machines” and Niemi, Fig. 2, device (210), (212), (214), (216), (220), (222), (224), (228), (230) and (232));







On the other hand, Graziani discloses executing, by the processing device, error checking code to identify missing log files of the received log files from the disparate remote system machines (Graziani, [0048], see server; and Graziani, [0030]-[0033], see hashing process to determine if a log has been tampered with/corrupted and, thus, missing data [i.e., where hashing different sized data, such as complete data and data missing data, results in different hash values, where the differing hash values indicates data is missing], where the hash values can be interpreted as “codes”) and determine whether to ignore the missing log files (Graziani, [0032], see removal of log entries that are deemed to be tampered with/corrupted before storing the log, where removal is a form of ignoring because those entries are treated as having not existed); and
storing, by the processing device, the received log files on shared storage of the log master server machine (Graziani, [0048], see server; and Graziani, [0032], see removal of log entries that are deemed to be tampered with/corrupted before storing the log, where removal is a form of ignoring because those entries are treated as having not existed).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Graziani’s teachings to Niemi’s system.  A skilled artisan would have been motivated to do so in order to secure log files, see Graziani, [0003]-[0005].  In addition, both/all of the references (Niemi and Graziani) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as synchronizing and validating data.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Heit discloses in response to determining to ignore the missing log files, generating, using the error checking code, a notification that the missing log files have been ignored (Heit, Col. 16, lines 1-29, see use of the status indicators of the various image/data uploads/downloads to the DBS kicks off at a specified time (e.g. 8 pm) and then proceeds to check all file records in the file table until all records initially created by the ACK module either have an "archived" status indicator or an exception status indicator (e.g. not deemed archive worthy) and instead the image/data and associated transaction are excluded, where the “indicator” in the “exception status indicator” is being interpreted as the “notification”).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Heit’s teachings to the combination of Niemi and Graziani.  A skilled artisan would have been motivated to do so in order to reduce bottle necks and provide efficient management, see Heit, Col. 1, lines 37-47.  In addition, both/all of the references (Niemi, Graziani and Heit) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as synchronizing and validating data.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Clements discloses wherein the received log files on the shared storage are accessible to the log master server machine and the disparate remote system machines (Clements, [0042], see write logs WLA and WLB are written and the ownership [i.e., access] of write log files follows ownership of the associated main files; and Clements, [0043], see, in the example, both hosts HA and HB on a time-share basis have access to the deduplication-specific files); and
combining, by the processing device, the received log files in the shared storage in view of one or more groups assigned to the disparate remote system machines (Clements, [0037], see write records are transferred from a host and where they are typically accumulated at the host where they are organized by destination file, where they are transferred to write logs; Clements, [00339], see write logger 31A generates write records and stores them temporarily in a log buffer 35A on host HA [i.e., write records are stored together in the log buffer]; and Clements, [0042], see write logs WLA and WLB are written and the ownership [i.e., access] of write log files follows ownership of the associated main files, where the respective ownership is being interpreted as the groups).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Clement’s teachings to the combination of Niemi, Graziani and Heit.  A skilled artisan would have been motivated to do so in order to maintain a hierarchical data structure including a low-level data structure and one or more higher level data structures, and to track write operations to a storage system during a period of time and asynchronously perform deduplication operations on storage blocks that are written in connection with the write operations using the hierarchical data structure, see Clement, [0007].  In addition, both/all of the references (Niemi, Graziani, Heit and Clement) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as synchronizing and validating data.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Bourbonnais discloses wherein the one or more groups comprise:
a type of data produced by the disparate remote system machines,
a department with which the log files are associated, and
a service producing the log files (Bourbonnais, [0041]-[0043], see merging independent log entries in a distributed database system; and Bourbonnais, [0175], see grouping as belonging to the same transaction, where what produced the same transaction is being interpreted as the service and where grouping by the transaction would also group by the service).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Bourbonnais’s teachings to the combination of Niemi, Graziani, Heit and Clement.  A skilled artisan would have been motivated to do so in order to combine distributed database technology and data replication for improved database systems, see Bourbonnais, [0010].  In addition, both/all of the references (Niemi, Graziani, Heit, Clement and Bourbonnais) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as synchronizing and validating data.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 8 and 15 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 8, Niemi discloses a system, comprising:
a shared storage device (Niemi, Fig. 5, logger database (504)); and
a log master server machine comprising a processing device operatively coupled to the shared storage device (Niemi, Col. 6, lines 35-56, see various machines).
With respect to claim 15, Niemi discloses a non-transitory machine-readable storage medium (Niemi, Col. 6, lines 35-56, see various machines, where the machines have memory).

Claims 4, 11 and 18
With respect to claims 4, 11 and 18, the combination of Niemi, Graziani, Heit, Clement and Bourbonnais discloses wherein the log files are pushed to the shared storage by one or more of the disparate remote system machines that created the log files, the pushing caused by a copy script placed on each of the one or more disparate remote system machines by the log master server machine (Niemi, Col. 9, lines 47-59, where “[e]ach communication resource (320), (322) is preferably preconfigured with the name of the centralized logging facility (236) and the TCP/UDP port number of a conventional locator service of CORBA, which is used to "find" the centralized logging facility (236) in order to carry out requested logging services.  Once the centralized logging facility (236) is found, the IIOP protocol is used to generate an Interoperable Object Reference, which the communication resources (320), (322) may use to reach the centralized logging facility (236).  Communication resources (320), (322) may either be manually configured with this information, or they may retrieve it from one or more pre-identified servers,” where preconfiguring means pushing).

Claims 5 and 12
With respect to claims 5 and 12, the combination of Niemi, Graziani, Heit, Clement and Bourbonnais discloses wherein the log files are pulled to the shared storage from one or more of the disparate remote system machines that created the log files, the pulling caused by a pull script run by the log master server machine (Niemi, Col. 9, lines 47-59, where “[e]ach communication resource (320), (322) is preferably preconfigured with the name of the centralized logging facility (236) and the TCP/UDP port number of a conventional locator service of CORBA, which is used to "find" the centralized logging facility (236) in order to carry out requested logging services.  Once the centralized logging facility (236) is found, the IIOP protocol is used to generate an Interoperable Object Reference, which the communication resources (320), (322) may use to reach the centralized logging facility (236).  Communication resources (320), (322) may either be manually configured with this information, or they may retrieve it from one or more pre-identified servers,” where retrieving means pulling).

Claims 6, 13 and 19
With respect to claims 6, 13 and 19, the combination of Niemi, Graziani, Heit, Clement and Bourbonnais discloses further comprising:
identifying, by the processing device of the log master server machine, log files of the received log files, wherein the identified log files satisfy grouping requirements that comprise at least a source of the log files or a time of creation of the log files (Niemi, Col. 11, line 66-Col. 12, line 15, where “. . . The logger (502) extracts the information from the Log( ) service request and appends it to the end of the log file (506) at database (504).  That is, logger (502) creates a new record or data entry (514) corresponding to the received Log( )service request of process (306).  This new record (514) includes a plurality of fields, such as a time stamp field (516), an application name field (518), a host name field (520), a debug object name field (522) and a message or data field (524),” where, at the least, the host name field is being interpreted as the “name of a remote system machine” and the time stamp is being interpreted as the “time interval that the log files were created”);
combining, by the processing device of the log master server machine, the identified log files that satisfy the grouping requirements into a single combined log file (Niemi, Col. 5, lines 57-63, where “. . . , network (200) further includes at least one selected logging facility, such as centralized logging facility (236), that provides a central repository for error, trace, audit and other informational records and data generated by various instances of distributed applications and processes running at network entities dispersed throughout network (200),” where the centralized logging facility (236) is being interpreted as the “log master server machine” and Niemi, Fig. 2, centralized logging facility (236)); and
storing, by the processing device of the log master server machine, the single combined log file to an archival storage location (Niemi, Col. 11, line 66-Col. 12, line 15, where “[a]t the centralized logging facility (236) (FIG. 5), the data packets are captured by the network communication facility (510) and decapsulated so as to recover the Log( ) service request, which is then passed up to the communication resource (508).  The communication resource (508) of the centralized logging facility (236), which is also implemented in accordance with CORBA, converts the Logo service request as necessary so as to render it compatible with logger (502), and hands the message up.  The logger (502) extracts the information from the Log( ) service request and appends it to the end of the log file (506) at database (504).  That is, logger (502) creates a new record or data entry (514) corresponding to the received Log( )service request of process (306).  This new record (514) includes a plurality of fields, such as a time stamp field (516), an application name field (518), a host name field (520), a debug object name field (522) and a message or data field (524),” where log file (506) is being interpreted as the “single combined log file” and the database (504) is being interpreted as the “archival storage location” and Niemi, Fig. 5, log file (506) in logger database (504)).

Claim(s) 2, 3, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Niemi in view of Graziani in further view of Heit in further view of Clement in further view Bourbonnais and in further view of Srinivasan et al., US 6,823,507 B1 (hereinafter “Srinivasan”).

Claims 2, 9 and 16
Claim(s) 2, 9 6 and 16 incorporate(s) all of the limitations above.
On the other hand, Srinivasan discloses wherein executing the error checking code on the master server machine further comprises performing at least one of a check that all accessed log files originate from one or more of the disparate remote system machines authorized by the log master server (Srinivasan, Col. 11, lines 18-33, where “. . . The method utilizes compile-time program analysis techniques for validating the memory accesses in the program.  In cases where the validity or invalidity of an access can be proven statically, information about the presence or absence of an error is reported at compile-time. . . .”) or a confirmation that there is available space in the archival storage location (Srinivasan, Col. 11, lines 18-33, where “. . . or due to factors dependent on operating system (e.g. the return value of malloc, which can be NULL if sufficient memory is not available), or any other reason, the method instruments the source code for run-time testing . . . .”).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Srinivasan’s teachings to the combination of Niemi, Graziani, Heit, Clement and Bourbonnais.  A skilled artisan would have been motivated to do so in order to provide a practical and efficient solution to the detection of memory-related errors, see Srinivasan, Col. 2, lines 17-21.  In addition, both/all of the references (Niemi, Graziani, Heit, Clement, Bourbonnais and Srinivasan) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as synchronizing and validating data.  This close relation between/among the references highly suggests an expectation of success.

Claims 3, 10 and 17
With respect to claims 3, 10 and 17, the combination of Niemi, Graziani, Heit, Clement, Bourbonnais and Srinivasan discloses wherein the error checking code comprises at least one of a check that an environment of the one or more of the disparate remote system machines is properly set up (Niemi, Col. 9, lines 47-58), a check that log files directories exist on the one or more of the disparate remote system machines (Niemi, Col. 3, lines 25-40), a check that the log files are actually there (Niemi, Col. 4, lines 34-57), or a check that a shared storage source has enough space available (Srinivasan, Col. 11, lines 18-33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– JP 4284896, for storing file management.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: October 3, 2022
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152